                  Case l:18-cv-03981-AKH Document 63 Filed 12/11/19 Page 1 of 1


  Foster                                                      100 \,\all Street                   Main    212.431.8700

G arvey                                                       20" FIOOI
                                                              New VorK. NY 10005
                                                                                                  Fax:   212 334.1278
                                                                                                  foster .corn




                                                                         Direct Phone: 212.965.4536
                                                                         kara.steger@foster.com

                                             December 11, 2019

VIA ECF AND VIA FACSIMILE (212-805-7942)                                               \
Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                  Re:

Dear Judge Hellerstein:                                                           ✓

        We represent Plaintiff The Kayo Corp. in the above-referenced matte';.      ere is a conference in
this matter currently scheduled for January 3, 2020. The parties have conferred and agreed to a one
week extension of the exchange of expert reports from December 15, 2019 to December 23, 2019.
Given that the holidays are immediately subsequent to this exchange and due to counsel's previously
scheduled travel, in order to give the parties time to review one another's expert reports in advance of
the conference, counsel for both sides would like to adjourn the conference in order to allow for such
review. The parties are available on the following dates: January 22, 23, 24, 27, 28, 29, 30, or 31, 2020.
No adjournments or date changes have previously been requested as to this conference.




cc:       Katie Heilman, Esq.
          David Yearwood, Esq.




FG· I 0662444 3

SEATTLE                 PORTLAND      WASHINGTON. D.C.        NEW YORK                  SPOKANE                     BEIJING
